PHILLIPS, District Judge.
Jim “Webb and Allison Shadriek and two others were charged by information containing four counts with violations of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138% et seq.). The first count charged unlawful possession of intoxicating liquor; the second, unlawful manufacture of intoxicating liquor; the third, maintenance of a common nuisance; and the fourth, unlawful possession of property designed and intended to be used for the manufacture of intoxicating liquor. The court dismissed the third count. Webb and Shadriek were convicted and sentenced on the first, second, and fourth counts.
The sole question presented by the assignments of error is whether there was any substantial evidence to sustain the verdicts.
The government produced certain local officers, who testified that on April 23, 1921, they searched the premises at 1819 West Thirty-Eighth street, Oklahoma City, OH., and found a large still, 25 barrels of mash, and 8 gallons of whisky, and that they found on the premises at the time of the search, a woman, known as “Virginia Elders.
Virginia Elders was arrested and later released on bond. While at liberty she left Oklahoma and went to California. She failed to appear as required by her bond, and the same was forfeited. Later she was arrested in California and brought back to Oklahoma.
Virginia Elders appeared as a witness for the government and testified that she lived at 1819 West Thirty-Eighth street from April 7 to April 23, 1921, with one Otto Langdon; that Webb and Shadriek came there almost nightly and engaged with Langdon in the manufacture of whisky, and that, after the whisky was manufactured, Webb and Shadriek took it away and disposed of it. One Sadler, a witness for the government, testified that lie was acquainted with the premises in question; that certain people moved in there about the first part of April, 1921; that they kept the window blinds drawn and quilts hanging at the front door and windows; that he saw people going to and from the house; that one of the men resembled the defendant *146Webb, but that be could not positively identify Webb as the man.
One Mager, a witness for defendants, testified that be sold tbe premises in question to Otto Langdon in April, 1921, for $4,250; that Langdon paid down $750 and gave notes for tbe balance; and that a woman purporting to be Amy Langdon also signed tbe papers. Webb and Shadrick testified in their own behalf. They admitted that they were acquainted with Langdon, that they bad called on him at 1819 West TKirty-Eigbth street, and that they bad drunk whisky while there. They denied any knowledge of a still being on tbe premises, that they had anything to do with tbe manufacture of whisky, and that they bad taken any whisky away from tbe premises.
 Prom the foregoing, it will be seen that there was substantial evidence to support tbe verdicts of guilty. Even could it be said that tbe evidence of Virginia Elders, an accomplice, was uncorroborated,- still it would be sufficient to support a verdict of guilty. Caminetti v. U. S., 242 U. S. 470, 495, 37 S. Ct. 192, 61 L. Ed. 442, L. R. A. 1917F, 502, Ann. Cas. 1917B, 1168. The court carefully instructed tbe 'jury to look upon her testimony with caution. Tbe jury in tbe light of this instruction weighed her evidence, together with tbe testimony of tbe other witnesses, and found the defendants guilty, and after a careful reading of the entire record we are not persuaded that the jury arrived at an erroneous conclusion.
The judgment is affirmed.